                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CARLOS JAVIER LUCIANO
MARTINEZ,

       Plaintiff,

v.                                                       Case No. 6:18-cv-737-Orl-37GJK

AMBI PAVING LLC; and SEROJINIE
DEOCHAND,

      Defendants.
_____________________________________

                                             ORDER

       Plaintiff initiated this action against his former employer alleging that it failed to

compensate him for overtime hours worked in violation of the Fair Labor Standards Act

(“FLSA”). (See Doc. 1.) The parties then moved for approval of their FLSA settlement

agreement under Lynn’s Food Stores, Inc. v. United States ex rel. United States Department of

Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (See Docs. 23 (“Motion”), 23-1 (“Agreement”).)

       On referral, U.S. Magistrate Judge Gregory J. Kelly concludes that the terms of the

Agreement are fair and reasonable. (Doc. 26 (“R&R”).) As such, he recommends

approving the Agreement and dismissing this action with prejudice. (Id. at 6.)

       The parties then filed a joint notice of no objection to the R&R. (Doc. 28.) Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the Court


                                             -1-
concludes that the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Gregory J. Kelly’s Amended Report and

             Recommendation (Doc. 26) is ADOPTED, CONFIRMED, and made a part

             of this Order.

      2.     The Joint Motion and Stipulation for Approval of Settlement and Dismissal

             with Prejudice and Supporting Memorandum of Law (Doc. 23) is

             GRANTED.

      3.     The Agreement (Doc. 23-1) is APPROVED.

      4.     This action is DISMISSED WITH PREJUDICE.

      5.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 15, 2018.




Copies to:
Counsel of Record




                                           -2-
